DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is for amendment  filed 3/7/22 including claims1-32, out of which  claims 1-15 are cancelled and 16-31 are remaining pending claims.  Claim 32 is added anew for consideration. At present claims 16-32 are pending consideration.
Terminal Disclaimer
The terminal disclaimer filed on 3/7/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patentr 10856257 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claim16-32 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose directly or indirectly following limitation:
As recited by claim 16;
leaving a radio resource control (RRC) connected state and entering an RRC idle state based on the RRC release message, wherein the RRC release message includes a resource index related to a configured grant; and while in the RRC idle state, performing an uplink transmission based on the configured grant at resources indicated by the resource index.
As recited by claim 22;
leaving a radio resource control (RRC) connected state and entering an RRC idle state based on the RRC release message, wherein the RRC release message includes a resource index related to a configured grant; and while in the RRC idle state, performing, via the at least one transceiver, an uplink transmission based on the configured grant at resources indicated by the resource index.
	As recited by claim 27;
leaving a radio resource control (RRC) connected state and enter entering an RRC idle state based on the RRC release 
message, wherein the RRC release message includes a resource index related to a configured grant; and while in the RRC idle 
state, performing an uplink transmission using based on the configured grant at resources indicated by the resource index.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Babaei et al (US 20180324635) discloses A wireless device receives from a base station, message(s) indicating: a first SR resource corresponding to a first logical channel corresponding to first transmission duration(s) up to a first value; and a second SR resource corresponding to a second logical channel corresponding to second transmission duration(s) up to a second value. An SR is triggered in response to uplink resources not being available for transmission of a triggered BSR, where the triggered BSR is in response to uplink data becoming available for one of the first logical channel or the second logical channel. The SR is transmitted via an SR resource that corresponds to a logical channel that triggered the BSR. The base station receives an uplink grant for transmission of transport block(s) in a transmission duration that corresponds to the one of the first logical channel or the second logical channel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on Monday through Friday from 9 AM through 5 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nizar Sivji can be reached on (571)272- 07462. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 
(toll-free).
Examiner interviews are available via telephone, in-person, and video  conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/INDER P MEHRA/           Primary Examiner, Art Unit 2645